              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF WISCONSIN


RICHARD A. HAZELTON AND KELLY
J. HAZELTON,

            Appellants,

      v.                                      Case No. 18-CV-159

THE BOARD OF REGENTS FOR THE
UNIVERSITY OF WISCONSIN
SYSTEM,

            Appellee.


     NOTICE OF APPEAL TO THE UNITED STATES COURT OF
            APPEALS FOR THE SEVENTH CIRCUIT


      The Board of Regents for the University of Wisconsin System, on behalf

of the University of Wisconsin—Stout, Appellee, appeals to the United States

Court of Appeals for the Seventh Circuit from the Final Opinion and Order

and Judgment of the District Court for the Western District of Wisconsin

entered in this case on February 1, 2019, reversing and remanding the

bankruptcy court’s order denying the motion for sanctions filed by Richard and

Kelly Hazelton. (Dkts. 12-13); (Exhibit A.)

      The parties to the order appealed from and the names and addressed of

their respective attorneys are as follows:
Joshua D. Christianson
Christianson & Freund, LLC
920 S. Farwell
PO Box 222
Eau Claire, WI 54702

Attorneys for Appellants Richard A. Hazelton and
Kelly J. Hazelton

Michael D. Morris
Assistant Attorney General
Wisconsin Department of Justice
PO Box 7857
Madison, WI 53707

Attorney for Appellee The Board of Regents for the University
of Wisconsin System

                                    Respectfully submitted,

                                    JOSHUA L. KAUL
                                    Attorney General of Wisconsin

                                    s/ Michael D. Morris
                                    MICHAEL D. MORRIS
                                    Assistant Attorney General
                                    State Bar #1112934

                                    Attorneys for the Board of Regents for
                                    the University of Wisconsin System

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-3936
(608) 267-8906 (Fax)
morrismd@doj.state.wi.us




                                      2
        Case: 3:18-cv-00159-jdp Document #: 12 Filed: 02/01/19 Page 1 of 6



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 RICHARD A. HAZELTON and KELLY J. HAZELTON,

                              Appellants,
                                                                     OPINION and ORDER
        v.
                                                                        18-cv-159-jdp
 UW-STOUT,

                              Appellee.


       Kelly Hazelton and Richard Hazelton appeal a decision of the bankruptcy court denying

their motion for sanctions against UW-Stout. The question raised in the appeal is whether

Kelly Hazelton’s unpaid tuition to UW-Stout qualified as a “loan” under 11 U.S.C.

§ 523(a)(8). If it did, then the Hazeltons were not entitled to discharge the debt when they

filed for bankruptcy, so UW-Stout was entitled to collect the debt. If it did not, then UW-Stout

violated the discharge injunction by withholding Kelly Hazelton’s diploma and seizing a tax

refund to satisfy the debt. The court concludes that the debt was not a loan under § 523(a)(8),

so the bankruptcy court’s decision will be reversed.



                                        BACKGROUND

       In    2008,   Kelly   Hazelton     enrolled   at   UW-Stout    and   signed   the   “Email

Authorization/Payment Plan Agreement,” which all students were required to sign. Her

husband, Richard Hazelton, signed the plan too. The plan included a section called

“Payments.” For fall and spring semesters, the plan required students to make “a minimum

down payment” for tuition and fees by “the 5th day of the term.” Bankr. Dkt. 31-1, at 5. After

that, half of the remaining tuition would be due “approximately one month after the beginning

                                                                                      Exhibit A- 001
        Case: 3:18-cv-00159-jdp Document #: 12 Filed: 02/01/19 Page 2 of 6



of [the] term” and full payment would be due “approximately two months after the beginning

of [the] term.” Id. For summer semester, “payment [was] due in full for all courses by the end

of the week of [a student’s] first class.” Id. If a student failed to make a required payment,

UW-Stout would assess a finance charge and refuse requests for transcripts until payment was

made. Id. The plan did not include an expiration date.

       In 2011, Kelly Hazelton withdrew from school, but she re-enrolled in 2014 for the

summer term of 2015. She did not sign a new “Payment Plan Agreement” with UW-Stout at

this time. She completed seven credits of classes, but did not pay her tuition or fees for the

summer term. (UW-Stout does not contend that the Hazeltons failed to pay tuition or fees for

any semester other than summer 2015.) As a result of the Hazeltons’ failure to pay, UW-Stout

refused to issue Kelly Hazelton’s degree, though she had otherwise qualified for it.

       In October 2016, the Hazeltons received a discharge of their debts under Chapter 7 of

the Bankruptcy Code. UW-Stout received notice of the discharge, but it still seized Kelly

Hazelton’s 2016 tax refund to satisfy her debt.

       The Hazeltons filed an adversary proceeding in the bankruptcy court, contending that

UW-Stout violated the discharge injunction by refusing to issue Kelly Hazelton’s degree and

seizing her tax refund.1 She asked for a finding of contempt, actual damages, punitive damages,

attorney fees, and costs. The bankruptcy court denied Hazelton’s motion, concluding that

UW-Stout had not violated the discharge injunction because her debt to UW-Stout was “a

type of student loan” and therefore was not dischargeable under 11 U.S.C. § 523(a)(8). Dkt.

1-1, at 8.


1
 The Hazeltons say in their brief that UW-Stout has since issued Kelly’s diploma. Dkt. 5, at
2.

                                               2

                                                                                       Exhibit A- 002
        Case: 3:18-cv-00159-jdp Document #: 12 Filed: 02/01/19 Page 3 of 6



                                          ANALYSIS

       This court has jurisdiction over this appeal pursuant to 28 U.S.C. § 158(a)(1). The

court reviews the bankruptcy court’s conclusions of law de novo, and its findings of fact for

clear error. Adams v. Adams, 738 F.3d 861, 864 (7th Cir. 2013).

       Under 11 U.S.C. § 524, a creditor is barred from attempting to collect a discharged

debt. There is no dispute that UW-Stout made efforts to collect the Hazeltons’ debt when

UW-Stout seized Kelly Hazelton’s tax refund and refused to issue her diploma for

nonpayment. The question raised in this appeal is whether the Hazeltons’ debt to UW-Stout

was excluded from the discharge. UW-Stout says that it was, relying on two provisions, both

of which make certain kinds of educational loans nondischargeable. First, § 523(a)(8)(A)(i)

applies to “an educational . . . loan made . . . by a governmental unit.” Second, § 523(a)(8)(B)

applies to “any other educational loan that is a qualified education loan, as defined in section

221(d)(1) of the Internal Revenue Code of 1986.”2

       The parties devote a significant portion of their briefs to the question whether the

Hazeltons’ debt satisfies the definition of “qualified education loan” in § 221(d)(1), but the

court need not consider that issue separately. Because § 523(a)(8)(B) states that a “qualified

education loan” is simply one type of “other educational loan,” a debt cannot satisfy the

definition in § 221(d)(1) unless it first qualifies as an “educational loan” as a general matter

within the meaning of both (a)(8)(A)(i) and (a)(8)(B). See In re Oliver, 499 B.R. 617, 623

(Bankr. S.D. Ind. 2013) (“[T]here is a two-tiered analysis [under § 523(a)(8)(B)]: first, whether




2
  Section 523(a)(8)(A)(ii) applies to “an obligation to repay funds received as an educational
benefit, scholarship, or stipend,” but UW-Stout does not contend that the exception applies
to the Hazeltons’ debt.

                                               3

                                                                                      Exhibit A- 003
        Case: 3:18-cv-00159-jdp Document #: 12 Filed: 02/01/19 Page 4 of 6



a debt is an educational ‘loan’ and, if it is, then whether it meets the Internal Revenue Code

definition of ‘qualified education loan.’”). And because the court concludes that the debt at

issue is not a “loan” at all, the debt was not subject to the discharge exception in

§ 523(a)(8)(A)(i) or (a)(8)(B).

       In re Chambers, 348 F.3d 650 (7th Cir. 2003), is controlling. The court held that

“nonpayment of tuition qualifies as a loan” under § 523(a)(8) “in two classes of cases: where

funds have changed hands, or where there is an agreement whereby the college extends

credit. . . . This existence of a separate agreement acknowledging the transfer and delaying the

obligation for repayment distinguishes a loan from a mere unpaid debt.” Id. at 657 (internal

quotations, citations, alterations omitted). The Chambers court concluded that the student’s

debt in that case did not satisfy this definition because “[n]o funds changed hands” and there

was no evidence of “a prior or contemporaneous agreement to pay tuition at a later date in

exchange for an extension of credit.” Id. Rather, the student “incurred a debt on an open

student account, attended classes in spite of the debt and failed to pay her bill.” Id.

       The material facts of this case are indistinguishable from those in Chambers, a case the

bankruptcy court did not discuss. It is undisputed that “no funds changed hands” between

UW-Stout and the Hazeltons. And there is no evidence that the parties had a

“contemporaneous agreement to pay tuition at a later date in exchange for an extension of

credit.” Id. UW-Stout says that the “Email Authorization/Payment Plan Agreement” qualifies

as such an agreement, but its argument is not persuasive. The court will assume that the

agreement the Hazeltons signed in 2008 was still in effect in 2014. But UW-Stout hasn’t

shown that the agreement is an extension of credit in exchange for deferred payment, at least

as to summer tuition, which is all that is at issue in this case. The agreement simply requires


                                                4

                                                                                          Exhibit A- 004
        Case: 3:18-cv-00159-jdp Document #: 12 Filed: 02/01/19 Page 5 of 6



all students to pay tuition in full by the first week of classes. Despite its name, the agreement

is not a “payment plan” for summer tuition. UW-Stout fails to explain how imposing a

payment deadline on all students at the beginning of semester qualifies as an extension of credit

in exchange for deferred payment.

       UW-Stout says that Chambers is not controlling because Congress amended § 523(a)(8)

after that case to add § 523(a)(8)(B). But the relevant language in the statute is still the same:

both the previous version of § 523(a)(8) and the current version of both § 523(a)(8)(A)(i) and

§ 523(a)(8)(B) apply to “educational loans.” As several courts have noted, nothing in

§ 523(a)(8)(B) affected the understanding in Chambers of what qualifies as a “loan.” Oliver, 499

B.R. at 624 (“[N]otwithstanding the . . . amendments to § 523(a)(8) made after Chambers, the

Court still must decide whether the Debt arises from a loan made by [the university] to Debtor

using the Chambers framework.”). See also In re Creeger, No. 14-34053, 2016 WL 3049972, at

*8 (Bankr. N.D. Ohio May 20, 2016) (“Congress retained the phrase ‘any other educational

loan’ at the beginning of § 523(a)(8)(B), which makes it clear that for an ‘educational loan’ to

be excepted from discharge, it must still be a loan. This retains a distinction made in pre-

[amendments] case law.”) (citation omitted); In re Girdlestone, 525 B.R. 208, 211 (Bankr.

W.D.N.Y. 2015) (“By retaining the phrase ‘any other educational loan’ [in § 523(a)(8)(B),]

it appears that Congress has not departed from the notion that a ‘student loan’ excepted from

discharge must still be a loan.”) (internal quotations and alterations omitted).

       UW-Stout has not shown that it gave the Hazeltons a loan for Kelly Hazelton’s summer

tuition, which means that UW-Stout has not shown that the Hazeltons’ debt to UW-Stout

was excluded from their bankruptcy discharge. So UW-Stout violated the discharge injunction

when it continued making efforts to collect the debt after the discharge, and the bankruptcy’s


                                                5

                                                                                       Exhibit A- 005
        Case: 3:18-cv-00159-jdp Document #: 12 Filed: 02/01/19 Page 6 of 6



contrary conclusion will be reversed. The Hazeltons also ask this court to find UW-Stout in

contempt and award damages, fees, and costs. But the court declines to consider those

arguments because the Hazeltons don’t develop them. They are free to raise those issues with

the bankruptcy court in the first instance.



                                              ORDER

       IT IS ORDERED that the decision of the bankruptcy court denying the motion for

sanctions filed by Richard Hazelton and Kelly Hazelton is REVERSED and REMANDED for

further proceedings consistent with this opinion.

       Entered February 1, 2019.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                6

                                                                                  Exhibit A- 006
         Case: 3:18-cv-00159-jdp Document #: 13 Filed: 02/01/19 Page 1 of 1
 


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

RICHARD A. HAZELTON and
KELLY J. HAZELTON,

         Appellants,                                   Case No. 18-cv-159-jdp

    v.

UW-STOUT ,

         Appellees.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered reversing the

decision of the United States Bankruptcy Court for the Western District of

Wisconsin denying the motion for sanctions filed by Richard Hazelton and Kelly

Hazelton and remanding this case to bankruptcy court for further proceedings.




         s/ K. Frederickson, Deputy Clerk                 February 1, 2019
         Peter Oppeneer, Clerk of Court                         Date




 
                                                                             Exhibit A- 007
